Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159524-5(59)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  LAKESHORE GROUP, CHARLES ZOLPER,                                                                     Elizabeth T. Clement
  JANE UNDERWOOD, LUCIE HOYT, and                                                                      Megan K. Cavanagh,
  WILLIAM REININGA,                                                                                                     Justices
           Petitioners-Appellants,
  and
  KENNETH ALTMAN, DAWN SCHUMANN,
  GEORGE SCHUMANN, MARJORIE
  SCHUHAM, and LAKESHORE CAMPING,
           Intervenors-Appellants,
                                                                    SC: 159524; 159525
  v                                                                 COA: 340623; 340647
                                                                    Ingham CC: 17-000176-AA
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY and DUNE RIDGE SA, LP,
             Respondents-Appellees.
  _______________________________________/

         On order of the Chief Justice, the motion of Environmental Organizations to file a
  brief amicus curiae is GRANTED. The amicus brief submitted on March 20, 2020, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 23, 2020

                                                                               Clerk